Exhibit 10.2

Supplemental Agreement No. 26

to

Purchase Agreement No. 1980

between

The Boeing Company

and

AMERICAN AIRLINES, INC

Relating to Boeing Model 777 Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into this      day of September 2011,
(SA-26) by and between THE BOEING COMPANY, a Delaware corporation with offices
in Seattle, Washington, (Boeing) and American Airlines, Inc. (Customer);

RECITALS:

WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1980 dated as
of October 31, 1997, as amended and supplemented (capitalized terms used herein
without definition shall have the meanings specified therefor in such Purchase
Agreement) relating to Boeing Model 777 aircraft (the Purchase Agreement); and

WHEREAS, Customer has provided notice to substitute a 777-323ER Aircraft in lieu
of the 777-223ER Aircraft scheduled for delivery in [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

NOW THEREFORE, In consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

1. Table of Contents:

The “Table of Contents” to the Purchase Agreement is deleted in its entirety and
a revised “Table of Contents” attached hereto and identified with an “SA-26”
legend, is substituted in lieu thereof to reflect the changes made by this
SA-26.

 

2. Table 1:

Table 1 entitled Aircraft Delivery, Description, Price and Advance Payments is
deleted in its entirety and a revised Table 1, attached hereto, is substituted
in lieu thereof to remove the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 777-223ER
Aircraft as it is being substituted to a 777-323ER Aircraft.

 

P.A. No. 1980   i   SA-26

BOEING PROPRIETARY



--------------------------------------------------------------------------------

3. Table 1-7:

Table 1-7 entitled 777-323ER Substitute Aircraft Delivery, Description, Price
and Advance Payments is deleted in its entirety and a revised Table 1-7,
attached hereto, is substituted in lieu thereof to set forth the 777-323ER
Aircraft with delivery scheduled for [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4. Supplemental Exhibit BFE1-2:

Supplemental Exhibit BFE1-2 entitled Buyer Furnished Equipment Variables
relating to Boeing Model 777-323ER Aircraft is deleted in its entirety and a
revised BFE1-2, attached hereto, is substituted in lieu thereof to set forth the
preliminary BFE [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect. In the event of
any inconsistency between the above provisions and the provisions contained in
the referenced exhibits to this Supplemental Agreement No. 26, the terms of the
exhibits will control.

EXECUTED IN DUPLICATE as of the day and year first above written.

 

THE BOEING COMPANY       AMERICAN AIRLINES, INC. By:  

 

    By:  

 

Name:  

Lanine Lange

    Name:  

 

Its:  

Attorney-In-Fact

    Its:  

 

 

P.A. No. 1980   ii   SA-26

BOEING PROPRIETARY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

      

PAGE & SA
NUMBER

1.

 

Quantity, Model and Description

   1, SA-20

2.

 

Delivery Schedule

   1, SA-20

3.

 

Price

   1, SA-20

4.

 

Payment

   2, SA-20

5.

 

Miscellaneous

   2, SA-20

 

TABLE

      

SA NUMBER

1.

 

777-200ER Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

Original

Purchase

Agreement,

SA-3, SA-17,

SA-18 & SA-26

1-1.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year

   SA-1

1-2.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year

   SA-2 & SA-6

 

P.A. No. 1980     SA-26 Table of Contents, Page i   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

1-3.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

SA-4, SA-5,

SA-6, SA-7 &

SA-9

1-4.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

SA-5, SA-6 &

SA-9

1-5.

 

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

SA-10, SA-11,

SA-12 & SA-15

 

P.A. No. 1980     SA-26 Table of Contents, Page ii   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

1-6.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-13

1-7.

 

777-323ER Substitute Aircraft
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Base Year

   SA-25 & SA-26

TABLE

      

SA NUMBER

2.

 

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-15 & SA-16

 

P.A. No. 1980     SA-26 Table of Contents, Page iii   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

3.

  

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-15 & SA-16

 

EXHIBIT

       

SA NUMBER

A.

  

Aircraft Configuration

  

A1.

  

Aircraft Configuration – 777-323ER

   SA-20

B.

  

Aircraft Delivery Requirements and Responsibilities

   SA-20

C.

  

Defined Terms

   SA-20

 

SUPPLEMENTAL EXHIBITS

  

SA NUMBER

AE1.

  

Escalation Adjustment Airframe and Optional Features - 777-323ER

   SA-20

BFE1.

  

BFE Variables

  

BFE1-2.

   BFE Variables - 777-323ER    SA-25 & SA-26

CS1.

  

Customer Support Variables

  

CS1-2

  

Customer Support Variables - 777-323ER

   SA-20

SLP1

  

Service Life Policy Components

  

EE1-BR1.

  

Engine Escalation and Engine Warranty

   SA-15

EE1-2.

  

Engine Escalation, Engine Warranty and Patent Indemnity – 777-323ER

   SA-20

 

P.A. No. 1980     SA-26 Table of Contents, Page iv   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LETTER AGREEMENTS

       

PA or SA
NUMBER

6-1162-AKP-070

  

Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft

  

6-1162-AKP-071R1

  

Purchase Obligations

   PA3219

6-1162-AKP-072R3

  

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   SA-20

6-1162-AKP-073R1

  

Accident Claims and Litigation

   PA3219

6-1162-AKP-109R3

  

Business Considerations

   SA-20

6-1162-AKP-110R3

  

Aircraft Purchase Rights and Substitution Rights

   SA-20

Attachment A

  

Description and Price for Eligible Models

   SA-20

Attachment B

  

Information Regarding MADP Rights

   SA-25

Attachment C

  

Information Regarding QADP Rights

   SA-25

Attachment D

  

Forms of Purchase Agreement Supplement

   SA-20

Attachment E

  

Letter Agreements

   SA-20

Attachment F

  

Information regarding MADP and QADP Rights if no 787s are reconfirmed

   SA-20

6-1162-AKP-111

  

Aircraft Performance Guarantees

  

AAL-PA-1980-LA-1003346

  

Aircraft Performance Guarantees - 777-323ER

   SA-20

AAL-PA-1980-LA-04205R3

  

Aircraft Performance Guarantees – 777-323ER

   SA-25

6-1162-AKP-112

  

Spares Matters

  

6-1162-AKP-113

  

Model 777 Miscellaneous Commitments

  

6-1162-AKP-114R1

  

Installation of Cabin Systems Equipment

   SA-22

AAL-PA-1980-LA-1003493

  

Installation of Cabin Systems Equipment – 777-323ER

   SA-20

6-1162-AKP-115

  

Component and System Reliability Commitments

  

6-1162-AKP-116

  

Price Adjustment on Rolls-Royce Engines

  

6-1162-AKP-117

  

Delivery Schedule

  

6-1162-AKP-118R2

  

Confidentiality

   SA-20

6-1162-AKP-204

  

Multiple Operating Weight Program Model 777-200IGW Aircraft

   SA-6

AAL-PA-1980-LA-1003536R1

  

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   SA-21

AAL-PA-1980-LA-1003344

  

Open Configuration Matters -777-323ER

   SA-20

AAL-PA-1980-LA-1104563

  

Performance Guarantees for Rights Aircraft

   SA-23

AAL-PA-1980-LA-1105629

  

Advance Payments and Permitted Transactions

   SA-25

 

P.A. No. 1980     SA-26 Table of Contents, Page v   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Table 1 to Purchase Agreement No. 1980

Aircraft Delivery, Description, Price and Advance Payments

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

AAL - SA26   Boeing Proprietary   Page 1



--------------------------------------------------------------------------------

Table 1-7

777-323ER Substitute Aircraft

Aircraft Delivery, Description, Price and Advance Payments

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

AAL-PA-01980     SA-20 APR 55725     SA-22, SA-23, SA-24, SA 25 APR 56305  
Boeing Proprietary   SA-26 SA-26 APR 58150     Page 1



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

between

THE BOEING COMPANY

and

American Airlines, Inc.

Supplemental Exhibit BFE1-2

to Purchase Agreement Number 1980

 

P.A. No. 1980   BFE1-2   SA-26     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

relating to

BOEING MODEL 777-323ER AIRCRAFT

This Supplemental Exhibit BFE1-2 contains supplier selection dates, on-dock
dates and other requirements applicable to the Model 777-323ER aircraft
(Aircraft).

 

1. Supplier Selection.

Customer will:

Select and notify Boeing of the suppliers and part numbers of the following BFE
items by the following dates:

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]   

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]   

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   N/A   

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]   

 

 

P.A. No. 1980   BFE1-2   SA-26     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]   

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]   

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   ***   

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]   

 

 

** [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

*** [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2. On-dock Dates and Other Information.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1980   BFE1-2   SA-26     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2012
Aircraft    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2012
Aircraft

Seats

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]

Galleys/Furnishings

     

Antennas & Mounting Equipment

     

Avionics

     

Cabin Systems Equipment

     

Miscellaneous Emergency Equipment

     

Textiles/Raw Material

        

 

 

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2013
Aircraft    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2013
Aircraft

Seats

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]

Galleys/Furnishings

     

Antennas & Mounting Equipment

     

Avionics

     

Cabin Systems Equipment

     

Miscellaneous Emergency Equipment

     

Textiles/Raw Material

        

 

 

P.A. No. 1980   BFE1-2   SA-26     Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2013
Aircraft    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2013
Aircraft

Seats

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]

Galleys/Furnishings

     

Antennas & Mounting Equipment

     

Avionics

     

Cabin Systems Equipment

     

Miscellaneous Emergency Equipment

     

Textiles/Raw Material

        

 

 

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2013
Aircraft    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2013
Aircraft

Seats

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]

Galleys/Furnishings

     

Antennas & Mounting Equipment

     

Avionics

     

Cabin Systems Equipment

     

Miscellaneous Emergency Equipment

     

Textiles/Raw Material

        

 

 

P.A. No. 1980   BFE1-2   SA-26     Page 5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2013
Aircraft    [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT] 2013
Aircraft

Seats

   [CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]   

Galleys/Furnishings

     

Antennas & Mounting Equipment

     

Avionics

     

Cabin Systems Equipment

     

Miscellaneous Emergency Equipment

     

Textiles/Raw Material

        

 

 

3. Additional Delivery Requirements - Import.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1980   BFE1-2   SA-26     Page 6

BOEING PROPRIETARY